IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         )
                                           )
                                           )
             v.                            )
                                           )
ANDREW S. LOVELL,                          )   I.D. No. 2107001690
                                           )
       Defendant.                          )
                                           )
                                           )
                                           )
                                           )

                      Date Submitted: September 9, 2022
                      Date Decided: September 28, 2022


 Upon Defendant’s Motion to Suppress. DENIED, in part, and GRANTED, in
                                   part.

                                   ORDER

Dominic Carrera, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State of Delaware.

Richard B. Ferrara, Esquire, Wilmington, Delaware, Attorney for Defendant.




SCOTT, J.

                                       1
                                    Introduction

      Before the Court is Defendant Andrew S. Lovell’s (“Defendant”) Motion to

Suppress, brought by counsel. Defendant argues there was no probable cause for the

warrantless arrest of Defendant and thus any evidence seized as a result of the

unlawful arrest of Defendant must be suppressed, any statements made by defendant

should be suppressed because they were a result of a pre-Miranda, custodial

interrogation, and Defendant’s blood sample should be suppressed because it was

obtained without consent or a proper warrant. The State, in turn, argues Miranda

does not apply to Defendant’s statements made after his handcuffs were removed

because he was free to move around the accident scene, and probable cause existed

for the warrant therefore, the evidence should not be suppressed. The Court has

reviewed the motion and the State’s response and held a suppression hearing. For

the following reasons, the Defendant’s Motion is DENIED, in part, and

GRANTED, in part.

                                  Findings of Fact

      On July 4, 2021, at approximately 6:46 A.M., Officers of the Delaware State

Police Department responded to the intersection of Polly Drummond Hill Road and

Capitol Trial Road after a report of an alleged accident with injuries. Upon arrival,

the first officer (“First Officer”) on the scene noticed two vehicles in the southbound

lanes of Polly Drummond Hill Road, just north of the intersection. Witnesses on the


                                          2
scene informed First Officer that one of the drivers involved in the collision had fled

to a nearby cemetery, approximately 50 yards away and gave a description of the

clothing the driver was wearing. First Officer searched the cemetery, after not

finding the suspect, First Officer returned to his vehicle where Defendant

approached First Officer from the direction of the cemetery and uttered an

unidentifiable word. Seeing that the Defendant’s clothes matched the description

provided to him by eyewitnesses and the direction Defendant came from, First

Officer immediately tells Defendant to turn around and handcuffs Defendant.

      Upon handcuffing Defendant, First Officer notices Defendant’s breath smells

of alcohol, along with his clothing. First Officer observes that Defendant’s eyes were

bloodshot and watery. While bringing the Defendant back to the scene of the

collision, First Officer asks Defendant several questions about the accident and then

turns Defendant over to his partner so First Officer can continue his investigation of

the accident scene. Through his investigation of the accident scene, First Officer

observed several bottles of alcohol in the Defendant’s vehicle.

      Defendant’s handcuffs were removed, and he was taken to the front of First

Officer’s vehicle so a DUI investigation could be performed. First Officer noticed

Defendant’s speech was slurred. Defendant made the following statements: When

asked why he was up in the cemetery, Defendant responded, “Because Charlie. . . I

almost killed the guy.” When asked who Charlie was, Defendant responded, “the


                                          3
guy who was driving the truck.” When asked if Defendant knew Charlie, Defendant

responded, “No I was just saying like I’m not going to..” When asked what

Defendant meant when he said he almost killed a guy, Defendant responded “You

can see it look at his [expletive] truck.” When First Officer accuses Defendant of

hitting the victim, Defendant responded, “I know, but what I’m saying is I’m…”

When First Officer accuses Defendant of walking up to the cemetery with the victim

still in his truck, Defendant responded, “No, no I got him out of the car.” When First

Officer stated he did not hear Defendant got the victim out of the car from

eyewitnesses, Defendant responded, “I got him out, I unfolded his seatbelt.” When

asked to perform field sobriety testing, Defendant refused all testing including a

portable breathalyzer at the scene. Defendant was subsequently arrested for

suspicion of DUI.

       First Officer applied for a search warrant to obtain Defendant’s blood, which

contained an error regarding the time Defendant said his last drink was. First Officer

reported in the warrant that Defendant said his last alcoholic beverage was at 5 A.M.,

however, Defendant stated is last alcoholic beverage was not at 5 A.M. the morning

of the accident but was at 5 P.M. the night before. The blood warrant was approved,

and Defendant was subsequently indicted and changed with DUI, Vehicular Assault

Second Degree, leaving the scene of an accident-causing injury and various other

traffic offenses.


                                          4
      Defendant filed this Motion challenging the constitutionality of his detention,

arrest, and blood warrant. The Court heard argument on this Motion on September

9, 2022.

                                      Discussion

      Statements made by Defendant

      Law enforcement officials may not subject an individual to custodial

interrogation unless he is advised of specific rights protective of his privilege against

compelling self-incrimination guaranteed by the Fifth Amendment.1 If the police

take a suspect into custody and interrogate him without advising him of his fifth

amendment rights, his answers cannot be introduced into evidence at a subsequent

trial to establish the suspect's guilt.2 A person is in custody for Miranda purposes

when there was a formal arrest or restraint on freedom of movement of the degree

associated with a formal arrest.3 The burden of proof is on the State to demonstrate

that the Defendant was advised of his Miranda rights and has knowingly and

intelligently waived those rights.4

      Defendant was in custody for purposes of Miranda subsequent to being placed

in handcuffs, because there was a restraint on Defendant’s freedom of movement to


1
  DeJesus v. State, 655 A.2d 1180, 1189 (Del.1995) citing Miranda v. Arizona, 384
U.S. 486 (1966).
2
  Id. at 1190.
3
  Id.
4
  State v. DeAngelo, 2000 WL 305332, *5 (Del.Super.).
                                           5
the degree associated with a formal arrest. The State concedes the statements made

while Defendant was handcuffs are inadmissible. The issue before the Court is

whether the statements made after his handcuffs were taken off are admissible.

Statements were made regarding the circumstances of the accident elicited by First

Officer, and statements were made to refuse the field sobriety tests.

      Defendant’s statements refusing to submit to the field sobriety tests are

admissible “for any relevant purpose, including to show consciousness of guilt.”5

Therefore, Defendant’s request to suppress statements regarding his refusal is

DENIED.

      However, Defendant’s statements elicited about the accident are not

admissible because Defendant was still in custody for the purposes of Miranda. In

Terry v. Ohio, the United States Supreme Court held that a seizure occurs “when the

officer, by means of physical force or show of authority, has in some way restrained

the liberty” of the individual.6 Our Supreme Court has recognized and advised the

refined standard in Michigan v. Chesternut,7 calling for this Court to focus not on

whether a reasonable person would feel free to leave but rather on whether the

officer's conduct would “have communicated to a reasonable person that he was not




5
  Church v. State, 2010 WL 5342963, at *2 (Del. Dec. 22, 2010).
6
  392 U.S. 1, 19 n. 16 (1968).
7
  486 U.S. 567 (1988).
                                          6
at liberty to ignore the police presence and go about his business.”8 In relation to

Miranda, this means when an officer’s conduct would communicate to a reasonable

person that he does not have the freedom to ignore the police and continue to do

what he pleases, such as leaving, then Miranda warning are necessary. Even though

the handcuffs were removed from Defendant, no reasonable person in Defendant’s

position would believe they were free to ignore police presence and go about their

business as he was ordered to the front of the vehicle to answer questions and

perform field sobriety tests. Therefore, Defendant was subjected to a custodial

interrogation and his statements made regarding the accident are required to be

suppressed.

      The State argued Defendant statements were not a consequence of a custodial

interrogation because the Defendant was not in custody when the handcuffs were

taken off as he was free to move about the accident scene. However, Federal Courts

have found that a defendant is no longer in custody when handcuffs are removed if

the defendant is informed by law enforcement that they are free to leave or they are

not under arrest and advised of their constitutional rights.9 Therefore, if a defendant


8
  Id. at 569, 108 S.Ct. 1975; see also Jones v. State, 745 A.2d 856, 862 (Del. 1999);
Quarles v. State, Del.Supr., 696 A.2d 1334, 1337 (1997); Robertson v. State,
Del.Supr., 596 A.2d 1345, 1351 (1991).
9
  In U.S. v. Hyer, police officers executed a search warrant of defendant’s
apartment and handcuffed him until the residence was secure. Once secure,
defendant was uncuffed and was told he was not under arrest and advised him of
his constitutional rights. Defendant indicated he understood his constitutional
                                          7
is told they may leave or are told they are not under arrest and advised of their

constitutional rights when the handcuffs are removed, any statement made would

not implicate Miranda. This set of facts is not present here. In this case, Defendant

was uncuffed and told to go to the front of the vehicle so First Officer could conduct

field sobriety tests. First Officer, nor any other officer on the scene, gave the

Defendant his Miranda warnings before interrogating him (asking the Defendant

about the accident). The State has not carried its burden of proof in demonstrating

that the Defendant was advised of his Miranda warnings before the statements

regarding the accident were made. Consequently, Defendant’s request to suppress

statements elicited by First Officer is GRANTED.

      Warrant Error

      The State and defense counsel have conceded the remedy for the error in First

Officer reporting the time Defendant said he had his last drink is for the Court to

eliminate the error and determine if probable cause exists within the four corners of


rights and then made oral statements in response to police questioning. The court
found the defendant was not in custody, so the protections of Miranda did not
attach. United States v. Hyer, 2010 WL 2160911, at *15-17 (E.D. Mo. Apr. 29,
2010), report and recommendation adopted, 2010 WL 2160908 (E.D. Mo. May 28,
2010). In U.S. v. Laws, while a search warrant of defendant’s mother’s home was
executed by police, defendant was handcuffed. Defendant was subsequently
uncuffed and told he was free to leave by a law enforcement officer because
defendant proceeded to answer the questions of the officer. The court found
defendant was not in custody when the statements were made, therefore the motion
to suppress the statements was denied. The appellate court affirmed the ruling.
United States v. L., 819 F.3d 388, 395-96 (8th Cir. 2016).
                                          8
the warrant. With elimination of Defendant’s statement about when he last had an

alcoholic beverage, the affidavit establishes Defendant’s vehicle was involved in the

accident, Defendant fled the scene of the accident, his clothes and breath smelled

strongly of alcohol, his eyes were bloodshot and watery, and there were alcohol

bottles found in the vehicle. Considering all these factors, without any consideration

of when Defendant said he had his last drink, this Court finds there was probable

cause to support granting the blood warrant. Therefore, the request to suppress the

blood results is DENIED.

      For the aforementioned reasons, Defendant’s Motion to Suppress is hereby

DENIED, in part, and GRANTED, in part.



                                                    /s/ Calvin L. Scott
                                                    Judge Calvin L. Scott, Jr.




                                          9